                                  TRAVIS LAW PLLC
                                        80 Maiden Lane, Suite 304
                                      New York, New York 10038
                                         Tel: (212) 248-2120
                                       www.travislawnyc.com
                                                                                             1/22/2020

                                                       January 21, 2020

VIA ECF

Hon. Stewart D. Aaron
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     Agapito v. Amir Ram Bagels, Inc., et al.
               Case No.: 18-CV-8079 (ALC) (SDA)
               Extension of Time to File Motion for Extension of the Stay

Dear Magistrate Judge Aaron:

        Our firm represents the defendants (“Defendants”) in the above-referenced action. On
January 8, 2020, Your Honor ordered Defendants to file a formal motion for extension of the
Chapter 11 automatic stay to the individual defendants Mohammed Kamal, Imanuel Halon, Amir
Ram, and Hossam Zebib. Defendants’ Bankruptcy Counsel, Morrison Tenenbaum, PLLC, will be
drafting and filing Defendants’ motion. At the request of bankruptcy counsel, Defendants
respectfully request a two-week extension of time to file the motion from January 22, 2020 to and
including February 5, 2020; Plaintiff’s opposition shall be due no later than February 26, 2020,
and Defendants shall file a reply no later than March 4, 2020. This is Defendants’ first request for
an extension of time to file their motion. Plaintiff consents to this request and to the proposed
briefing schedule.


                                                         Respectfully submitted,

                                                                    /s/

                                                         Christopher R. Travis


cc:    Cilenti & Cooper, PLLC (via ECF)




                                                         Dated: 1/22/2020
